Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  160827                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 160827
                                                                    COA: 349268
                                                                    Mecosta CC: 08-006437-FC
  JONATHAN JOSEPH GOOD,
           Defendant-Appellant.

  _________________________________________/

          By order of July 31, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the October 23, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration, as on leave granted, of (1)
  whether the defendant, by filing a Standard 4 supplemental brief on direct appeal, waived
  his right to claim ineffective assistance of appellate counsel in proceedings under MCR
  Subchapter 6.500; (2) whether the Court of Appeals decided the defendant’s restitution
  and sentencing grounds for relief against him in the prior appeal, MCR 6.508(D)(2); and
  (3) if not, whether the defendant is entitled to relief from judgment on these grounds for
  relief. In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

         On remand, while retaining jurisdiction, the Court of Appeals shall remand this
  case to the Mecosta Circuit Court and direct that court to appoint counsel to represent the
  defendant in the Court of Appeals. Because the State Appellate Defender Office and
  Laurel Kelly Young represented the defendant in prior appellate proceedings, neither may
  be appointed as appellate counsel.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 20, 2021
           s0113
                                                                               Clerk